Citation Nr: 0932639	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  07-09 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a panic disorder, 
including as secondary to service-connected asthma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from November 
1977 to October 1981.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2005 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Chicago, Illinois.  

The Board notes that another issue, service connection for a 
heart disorder, was certified for appeal to the Board.  
However, on his March 2007 VA Form 9, the Veteran chose not 
to appeal that issue.  It is therefore considered withdrawn 
and will not be considered in this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In McLendon v. Nicholson, 20 Vet. App 79, 86 (2006) (citing 
38 U.S.C.A. § 5103A(d)(2)), the Court of Appeals for Veterans 
Claims stated that a medical examination must be provided 
"when there is: (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability . . . and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
(Board) to make a decision on the claim." 

In this case, the Veteran asserts that he suffers from a 
panic disorder as a result of medication prescribed for his 
service-connected asthma.  A VA treatment record from April 
2005 shows that the Veteran has been diagnosed with a panic 
disorder.  An earlier VA treatment record from March 2005 
shows that the Veteran has also been diagnosed with a 
generalized anxiety disorder.  

Further, the Board finds that there is at least an indication 
that the Veteran's panic disorder is related to his service-
connected asthma.  A VA treatment record from February 2006 
shows that the Veteran complained that Theophylline, a 
medication he takes for his asthma, was causing him to be 
depressed and anxious.  The examiner confirmed the Veteran's 
diagnosis of a panic disorder and depression and stated that 
the Veteran was allergic to Theophylline.  However, the 
examiner did not establish whether the Veteran was determined 
to be allergic to Theophylline because it caused him to 
suffer from a chronic panic disorder or depression.  Thus, 
upon remand, the Veteran should be afforded a VA medical 
examination to determine whether he suffers from a chronic 
panic disorder, or any other chronic mental disorder, as a 
result of his service-connected asthma, including his use of 
Theophylline.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination to determine the etiology of 
his panic disorder.  The claims file, to 
include a copy of this REMAND, must be 
made available to the examiner for review.  
The examination report should reflect that 
such review was completed.  

After reviewing the record, examining the 
Veteran, and performing any medically 
indicated testing, the examiner should 
provide an opinion as to whether the 
Veteran's panic disorder, or other mental 
disorders, are more likely than not (more 
than 50 percent probability), at least as 
likely as not (50-50 percent probability), 
or less likely than not (less than 50 
percent probability) proximately due to or 
chronically worsened by his service-
connected asthma, including his use of 
Theophylline.  

If it is determined that the Veteran's 
panic disorder or other mental disorders 
are not proximately due to or chronically 
worsened by his asthma or use of 
Theophylline, the examiner should then 
provide an opinion as to whether it is 
more likely than not (more than 50 percent 
probability), at least as likely as not 
(50-50 percent probability), or less 
likely than not (less than 50 percent 
probability) that the Veteran's panic 
disorder or other mental disorders are 
directly related to his active duty 
military service.  

A detailed rationale should be provided 
for all opinions.  If it cannot be 
determined whether the Veteran currently 
has a panic disorder or other related 
mental disorder related to his service-
connected asthma, use of Theophylline, or 
active duty service on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically state so in the 
examination report, with an explanation as 
to why this is so. 

2. After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




